Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 3a in the reply filed on 9/27/22 is acknowledged.  The traversal is made, but no apparent grounds for traversal are made apparent.  This is not found persuasive because no reason has been given.
The requirement is still deemed proper and is therefore made FINAL.
Applicant elects claims 1, 4, 8. However, the examiner cannot ascertain a reason why dependent claims 10, 11, 12, 13 do not pertain to the elected invention. Claims 10-13 are thus treated as elected in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2016/0252889) in view of Yuen (US 2017/0185048)
With regard to claim 1 Honda discloses an electronic timepiece comprising:
a timekeeper configured to keep an internal time (title, 150 figure 4);
a receiver configured to receive time information (121; paragraphs 11, 14, 56-57, 60-63);
an operating device including an operating button or a crown (160 figure 4; 61-54, 50 figure 2; claim 3);
an automatic reception controller configured to determine whether or not an automatic reception condition of the time information is met, and operate the receiver to execute a reception process if the automatic reception condition is met (abstract);
a time adjuster configured to adjust the internal time based on the time information the receiver received (figure 4; paragraphs 11, 14, 56-57, 60-63); and
a reception setter configured to selectively set a first automatic reception prohibition mode that prohibits operation of the automatic reception controller and is cancelled by a single operation of the operating device (airplane mode – paragraphs 11, 90, 91)
Honda does not disclose
a second automatic reception prohibition mode that prohibits operation of the automatic reception controller and is cancelled by a specific operation of the operating device that is different from the operation that cancels the first automatic reception prohibition mode.
Yuan teaches a shipping mode activated by pressing two different buttons simultaneously to deactivate functions to place the item in a sleep state where it does nothing so as to conserve battery life during a shipping process wherein it is not expected to be used – paragraph 91. Yuan teaches exiting the shipping mode with a similar long press of at least two buttons – paragraph 91.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Honda’s system with a second automatic reception prohibition mode that prohibits operation of the automatic reception controller and is cancelled by a specific operation of the operating device that is different from the operation that cancels the first automatic reception prohibition mode, as taught by Yuen. The reason for doing so would have been to provide a low power mode that prevents reception, hand driving, and other high energy functions while the system is being transported to avoid unnecessary power loss, as well as to prevent accidental activation and deactivation of said mode by having the operation and non-operation being a simple and ordinary input, as taught by Yuen.
With regard to claim 4 Honda and Yuen teach the electronic timepiece described in claim 1, wherein:
the operating device includes the operating button and the crown (61-64, 50 figure 2 - Honda); and
the first automatic reception prohibition mode is cancelled when the operating button is pushed or when the crown is pulled out (paragraph 91 - Yuan)

With regard to claim 8 Honda and Yuen teach the electronic timepiece described in claim 1, further comprising:
multiple hands that indicate time (21-23, 71, 81, 91 figure 2 – Honda);
a driver configured to drive the multiple hands (140 figure 4); and
a display controller configured to control the driver (300);
the display controller controlling the driver to stop driving one hand of the multiple hands when the first automatic reception prohibition mode is set (paragraph 91 of Yuan; 91 figure 2 - Honda), and
controlling the driver to drive the multiple hands to indicate the time when the second automatic reception prohibition mode is set (paragraph 91 of Yuan).

With regard to claim 10 Honda and Yuen teach the electronic timepiece described in claim 8, wherein:
the display controller controls the driver when the first automatic reception prohibition mode is set to stop one hand at a predetermined position (81, 91, 93 figure 2).

With regard to claim 11 Honda and Yuen teach the electronic timepiece described in claim 1, wherein:
the automatic reception condition includes illuminance of light incident to the electronic timepiece exceeding a specific threshold (paragraph 140 – Honda).

With regard to claim 12 Honda and Yuen teach the electronic timepiece described in claim 1, further comprising:
a scheduled reception time storage configured to store a scheduled reception time (paragraph 120 – Honda);
the automatic reception condition including the internal time matching the scheduled reception time (paragraphs 38, 120, 128, 176 – Honda).

With regard to claim 13 Honda and Yuen teach the electronic timepiece described in claim 12, further comprising:
a manual reception controller configured to operate the receiver to execute a manual reception process when an operating to start manual reception is executed by the operating device (abstract, paragraphs 9, 19-21, claim 1);
the scheduled reception time storage storing an internal time when the manual reception process was successful as the scheduled reception time when the manual reception process of the manual reception controller is successful (figure 7, abstract, paragraphs 9, 19-21, 128, claim 1); and
the reception setter deleting the scheduled reception time stored in the scheduled reception time storage when setting the first automatic reception prohibition mode (abstract, paragraphs 9, 19-21, claim 1, when inhibited the system does not retain a storage point for a manual operation and thus operationally deletes such information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10-21-22
/SEAN KAYES/Primary Examiner, Art Unit 2844